Citation Nr: 0325902	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for depression, 
claimed as secondary to service-connected headache 
disability.  

2.	Entitlement to service connection for an eye disability, 
claimed as secondary to service-connected headache 
disability.  


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On December 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain records from each health care provider the 
appellant has previously identified, including Steven E. 
Budd, M.D., Complete Medical Care, Grand Island, NE  
68801 and David Kingsley, M.D., 3320 Avenue A, Kearney, 
NE  68847 during the period of January 1993 to present.  

2.	After the above actions have been accomplished, make 
arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded 
psychiatric, ophthalmologic, and neurologic 
examinations.  Send the claims folder to the examiners 
for review.  
a.	The psychiatric examiner should examine the 
veteran's medical history including the VA 
examination reports of record.  The examiner should 
have all necessary tests and studies performed, 
including M.M.P.I. and W.A.I.S., and report the 
nature, extent and etiology of all psychiatric 
disability found.  If the examiner determines that 
the veteran experiences depression, the examiner 
should express an opinion as to whether the 
veteran's depression is as least as likely as not 
secondary to the veteran's service-connected 
headache disability.
b.	The neurological and ophthalmologic examiners 
should review the veteran's medical records, 
especially the August 1994 private records showing 
treatment for eye problems; the February 1998 
statement of Dr. Steven Budd; and the VA 
examination reports of record.  The examiners are 
requested to determine whether the veteran has any 
current chronic eye disorder.  If a current chronic 
eye disorder is found the examiners should express 
an opinion as to whether it is as likely as not 
that any current eye disability is secondary to the 
veteran's service-connected headache disability.

3.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 





		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





